McCay, Judge.
1. It would hardly admit of question, if this were a proceeding directly against the trustee in this deed, to compel him to account, that under a proper construction of it, according to the settled rules, he would be held not liable. The fundamental rule, the rule which swallows up almost all others in construing a paper, is to give it that meaning which will best carry into effect the intent of the parties. This is the object of rules of interpretation, to discover the true intent of the parties, and in doing this we are to take the whole of a deed together, and to consider this with the surrounding circumstances. In Parkhurst vs. Smith, Willes’ Reports, 332, it is said too much regard is not to be had to the natural and *230proper signification of words and sentences, for the law doth .often transpose words contrary to their order, to bring them to the intent of the parties. Here the intent is stated in terms. The object and purport of the deed is to carry into effect a long cherished purpose of the donor, which he had long since reduced to writing, in his will, and which he had acted on years ago, by delivering the property to Mrs. Shorter, on the express terms set forth in that will. There is no hint in the deed of any change of that purpose; the will is referred to,'its terms set out; the parol contract made at the time of the original delivery is alluded to, and the express, declared purpose of this deed, on its face, is declared to be to commit to Avriting and execute as a deed, the long ago declared scheme. We can see no possible motive for alluding to the terms on which Mr. Shorter was to be the trustee, toAvit: without liability to account, unless the purpose of the donor Avas to make that also one of the terms of the deed. It Avould have been sufficient to say, simply, that the aaúII and the parol agreement had made him trustee. Taking this Avhole deed and the surrounding circumstances together, toAvit: the Avill, the parol contract, the actual holding that had already taken place, we think this deed, though it creates a trust, exempts the trustee from liability to account. The donor conceived that Mr. Shorter would himself support his Avife and children, and this trust, so far as the use of it was concerned, was for their support; beyond that he did not intend Mr. Shorter should be liable to account.
2, 3. Whilst the mode in which this sale of property by the trustee to himself is a very unusual one, yet did the fact, in truth, exist that he owed the debt to the trust estate. We are not prepared to say that the transfer of title from Mr. Shorter to Mr. Shorter, trustee, might not stand. But such a transaction is a suspicious one on its face, and ought to be closely scanned. As we construe the deed, the trustee, Mr. Shorter, was to have the use, control and profits of the property conveyed by it for the support of his family; beyond that he was not liable to account. Had it appeared that the fam*231ily did not get this sujjport, there might be good grounds for insisting that he was in debt to them. But no such thing appears. After using the land'as for many years he had used it, carrying on a planting business upon it, his family bearing the usual relations to him, he assumes that he.owes them rent for the plantation, and proceeds to pay it by setting apart to himself, as trustee, certain of bis own property for their use. He does this in payment of rent he assumes to owe them; he does not pretend that he had failed to support them, and was therefore due to them an amount for this failure. The transfer of this personal property rests for its consideration solely upon the rent assumed to be due, and that rests solely upon whether he, as trustee, was liable to account beyond a support for the family.
As in our judgment, no rent was due, as he was under no-liability to account, the transfer is not valid, that is as against his real creditors it is void. It is a voluntary conveyance, and under the evidence in the record his condition as to solvency at the time .was such as to justify the jury in finding the transfer void as against creditors.
Judgment affirmed.